     Case 5:20-cv-00165 Document 6 Filed 04/27/20 Page 1 of 2 PageID #: 51



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


JULES GAUTIER,
individually and on behalf of all
others similarly situated,

               Plaintiff,

v.                                                  CIVIL ACTION NO. 5:20-cv-00165


TAMS MANAGEMENT, INC,
PAY CAR MININC, INC.,
BLUESTONE INDUSTRIES, INC.,
BLUESTONE RESOURCES, INC.,
BLUESTONE COAL CORP.,

               Defendants.



                                            ORDER

               Pursuant to LR Civ P 16.1, it is ORDERED that the following dates are hereby

fixed as the time by or on which certain events must occur:

05/27/2020     Motion Under FR Civ P 12(b), together with supporting briefs, memoranda,
               affidavits, or other such matter in support thereof. (All motions unsupported by
               memoranda will be denied without prejudice pursuant to LR Civ P 7.1(a).)

06/22/2020     Last day for Rule 26(f) meeting.

06/29/2020     Last day to file Report of Parties Planning Meeting and Scheduling Order
               Worksheet, available on the court’s website. See LR Civ P 16.1.

07/13/2020     Telephonic Scheduling Conference at 3:00 p.m., before the undersigned, unless
               canceled. Please use call-in information: 888-273-3658; access code 1039652.

07/23/2020     Entry of Scheduling Order.

07/27/2020     Last day to serve FR Civ P 26(a)(1) disclosures
     Case 5:20-cv-00165 Document 6 Filed 04/27/20 Page 2 of 2 PageID #: 52



                                             NOTICE


               The provision of FR Civ P 14 and 15 with respect to the time in which to file third-

party claims and to amend pleadings without leave of court are not affected by this Order and

Notice.

               Pursuant to LR Civ P 16.1 and 73.1, the parties are informed of their opportunity

to consent to the exercise by a magistrate judge of civil jurisdiction over the case, including entry

of judgment, as authorized by 28 U.S.C. ' 636. The parties may consent by filing a Consent to

Jurisdiction by a United States Magistrate Judge (FR Civ P From 34), or by so indicating on the

Report of Parties Planning Meeting and Scheduling Order Worksheet, all of which are available

on the Courts website.



                                              ENTER:          April 27, 2020
